Order unanimously affirmed without costs. Memorandum: Respondent father appeals from an order that, inter alia, denied his cross petition seeking custody of his child, who has been in the custody of petitioner, her maternal grandmother. Family Court made a prior determination that extraordinary circumstances exist (see, Matter of Michael G. B. v Angela L. B., 219 AD2d 289, 292), and that determination was not challenged by respondent. Consequently, a change in custody is warranted only if it is in the best interests of the child (see, Matter of Ammann v Ammann, 209 AD2d 1032, 1033), and the record supports the court’s determination that it is in the child’s best interests to remain in petitioner’s custody. Contrary to respondent’s contention, the court did not improperly delegate its authority to determine the best interests of the child (see, Matter of Hennelly v Viger, 198 AD2d 224, 225). (Appeal from Order of Monroe County Family Court, Willis, J.H.O., J. — Custody.) Present — Pigott, Jr., P. J., Hayes, Scudder, Burns and Lawton, JJ.